DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 02 September 2021 in response to the non-final office action mailed on 02 June 2021 has been considered.  Claim(s) 1-13 and 20-26 is/are pending.  Claim(s) 14-19 has/have been canceled.  Claim(s) 21-26 has/have been added.  Claim(s) 1-13 and 20-26 has/have been examined in this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,210,409 B1 to Migneco et al. in view of US 6,237,994 B1 to Bentley et al.

Regarding claim 1, Migneco et al. disclose a vehicle seat assembly comprising: a seat bottom (201) adapted to be mounted to a vehicle floor (through the sliding rail); a seatback (202) adapted to be pivotally mounted adjacent to the seat bottom (it is well-known that vehicle seats are installed to be reclined or adjusted); and a controller (102) in electrical communication with an emitter (emits signals which stimulate the occupant; or calm the occupant) or other devices (vibration devices, audible alarms, video alarms) and programmed to: determine if a seated occupant that is not the driver is in an agitated condition (Fig.3; Column 7, lines 15-17; the disclosure continually refers the “occupant” and does not require the occupant to be the driver, the disclosure does provide examples of the occupant being a driver, but nowhere in the disclosure is this required), and in response to determining the agitated condition, output a signal to the emitter or other device to activate the emitter or other device (Fig.3; Column 7, lines 17-20).

The idea of rocking an occupant to sleep is an intended use of the device. Although a goal may be to calm or put an occupant to sleep, this may not be the actual outcome. Migneco et al. teaches all of the basic claimed limitations of the sensing, controlling, and outputting, which are meant to stir an occupant, calm an occupant, etc. Migneco et al. simply does not teach oscillating a seat for the desired result of causing sleep.
Bentley et al. discloses a vehicle seat which can be electronically controlled by a controller screen, the parts of the seat being adjustable in a rocking manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the sensing and stimulating vehicle seat assembly of Migneco et al. with a means to electronically control the motion of the seat as taught by Bentley et al. so to provide a means to calm a user or agitate a user to bring the users level of drowsiness or stress to a safe level. Providing an additional means to stimulate the user would make the system even more effective if the emitter or vibrations were not enough stimulation. 
Migneco et al. teaches all of the basic structural elements and provides a baseline to enable the components to be programmed for any of the claimed needs. Migneco et al. teaches multiple ways to sense an occupant’s baseline and current temperament, multiple ways to provide a stimulus response to the occupant, the stimulus being used to agitate, calm, etc. One of ordinary skill in the art would have no 
Regarding claim 2, wherein the seat bottom is adapted to receive and support a booster seat thereon (vehicle seat is capable of receiving a booster seat).  
Regarding claim 3, wherein the seat bottom and the seatback are adapted to receive and support a child seat thereon (seat is capable of receiving a child).  
Regarding claim 4, Bentley et al. disclose wherein the actuator is in cooperation with the seat bottom and the seatback to oscillate the seat bottom and the seat back (controller effectively moves the actuator which controls the seatback and seat bottom).  
Regarding claim 5, Migneco et al. disclose wherein the seat bottom is adapted to be mounted to the vehicle floor (Fig. 1 and 2) and Bentley et al. disclose the seat is pivotal about an axis that is generally perpendicular to a fore-aft direction of the vehicle seat assembly; and wherein the actuator pivots the seat bottom about the pivotal axis (Fig. 9 and 10).  
Regarding claim 6, Migneco et al. disclose wherein the controller is in electrical communication with a vehicle controller and the vehicle seat assembly controller is further programmed to: receive input indicative of an active vehicle status (external camera 105; nav system 108;); and  12LEAR 62921 PUS62921 -US-0 in response to receiving the input indicative of the active vehicle status and in response to determining the agitated condition, output a signal to the emitter or other devices (Fig.3; Column 7, lines 17-20).
As per claim 1, the controller step of activating the seat oscillation would have been obvious to one of ordinary skill in the art.
Regarding claim 7, wherein the controller is further programmed to: receive input indicative of a distracted driver (Column 7, lines 57-60); and in response to receiving the input indicative of the distracted driver and in response to determining the agitated condition, output a signal to the emitter or other devices (Fig.3; Column 7, lines 59-60).
As per claim 1, the controller step of activating the seat oscillation would have been obvious to one of ordinary skill in the art.
Regarding claim 8, wherein the controller is further programmed to: determine if the seated occupant is in a calmed condition; and output a signal to the actuator to discontinue the signal (Column 7, line 67 - Column 8, line 3).
Regarding claim 9, wherein the controller is further programmed to: determine if the seated occupant is in the agitated condition after a predetermined period of signals (Column 7, line 67 - Column 8, line 3; predetermined period being continuous); and in response to determining the agitated condition after the predetermined period of signals, output a signal to the emitter or other device (Column 7, line 67 - Column 8, line 3), or to send a different signal to the emitter or other device (Claims 16 and 17).
As per claim 1, the controller step of activating and deactivating the seat oscillation would have been obvious to one of ordinary skill in the art.
Regarding claim 10, wherein the controller is in electrical communication with a microphone, and further programmed to: receive audio data from the seated occupant (Column 4, lines 64-67); determine if the seated occupant is crying, fussing, calling, or playful from the audio data (Fig.3, determining if occupant is stressed or drowsy using 
Regarding claim 11, wherein the controller is in electrical communication with a camera (Column 4, lines 56-63), and further programmed to: receive video data from the seated occupant (Column 4, lines 56-63 and Column 9, lines 60-67); and determine if the seated occupant is in the agitated condition from the video data (Fig.3 uses all the parameters gathered; Column 9, lines 60-67).  
Regarding claim 12, wherein the controller is in electrical communication with a display, and further programmed to: display the video data from the seated occupant on the display (Column 4, lines 49-63); receive input indicative of a manual termination of the signal (Column 10, lines 21-27); and transmit a signal to discontinue the signal in response to the input indicative of the manual termination of the signal (Column 10, lines 21-27). 
Regarding claim 13, Migneco et al. and Bentley et al. do not specifically disclose altering accelerations of the seat movements or other emitted signals. 
One of ordinary skill in the art would be able to program the controller to provide the desired outcome of the signal, thereby providing the user with the most effective means of stimulation to alter the mental or physical state of the occupant of the seat. Programing the controller to alter accelerations or any other outputs would not yield unexpected results and is a routine skill in the art. 
Regarding claim 20, Migneco et al. disclose a vehicle seat assembly comprising: a seat bottom (201) adapted to be mounted to a vehicle floor (through the sliding rail); a seatback (202) adapted to be pivotally mounted adjacent to the seat 
Migneco et al. disclose the device of the present invention and the controller and the way the controller is programmed, but does not disclose a seat and seatback which is oscillated by an actuator, or specifically that the rocking puts the occupant to sleep.
The idea of rocking an occupant to sleep is an intended use of the device. Although a goal may be to calm or put an occupant to sleep, this may not be the actual outcome. Migneco et al. teaches all of the basic claimed limitations of the sensing, controlling, and outputting, which are meant to stir an occupant, calm an occupant, etc. Migneco et al. simply does not teach oscillating a seat for the desired result of causing sleep.
Bentley et al. discloses a vehicle seat which can be electronically controlled by a controller screen, the parts of the seat being adjustable in a rocking manner.

Migneco et al. teaches all of the basic structural elements and provides a baseline to enable the components to be programmed for any of the claimed needs. Migneco et al. teaches multiple ways to sense an occupant’s baseline and current temperament, multiple ways to provide a stimulus response to the occupant, the stimulus being used to agitate, calm, etc. One of ordinary skill in the art would have no issues using the components of Migneco to provide the desired stimulus to any occupant of a vehicle seat within a vehicle.
Regarding claims 21-26, as explained above, Migneco et al. teaches the base components of the system which can be programmed to the desired use. One of ordinary skill in the art would be able to use the components provided to sense a desired condition and react the condition with a provided stimulus. Therefore, it would have been obvious to one of ordinary skill in the art to use a sensor for an occupant of a vehicle seat to sense either sleeping, calm, or agitated conditions, provide a reaction stimulus to the condition, and continue to sense the occupant to confirm the condition of the occupant has changed or stayed the same. The idea of sensing and reacting is notoriously well known in the art.
Response to Arguments
Applicant's arguments filed 09 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that Migneco et al. do not teach rocking a seated occupant who is not the driver to sleep. This is not found to be persuasive. Migneco et al. teaches all of the base components in order to provide a seat/vehicle with sensors to sense the state of an occupant, and also to issue a response to alter the state of the occupant. Bentley teaches the ability to oscillate a seat, which is a motion, which is meant to “put someone to rest or sleep”. Any stimulating feature that is meant to calm an occupant has the ability to put the occupant to rest or to sleep. Every occupant will have a different response to the stimulating features. Therefore, it is deemed obvious to have provided the vehicle seat with the oscillating features in addition to the multitude of features taught by Migneco et al. so to find a way unique to each individual to calm the occupant of the vehicle and therefore having the ability to put an occupant to sleep. The idea that oscillation causes rest or sleep is an intended use of the component of the vehicle and every occupant will respond to the oscillation differently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635